Title: Thomas Cooper to Thomas Jefferson, 26 August 1818
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear sir
            Aug.  26. 1818
          
          I write now in reply to yours from the warm Springs, of the 7th Instant.
          Dr Patterson is not chosen Chemical Professor, nor do I think he will be. The election does not take place till the first day of September. The event you shall be informed of, without delay.
          If I should not succeed (a very possible case) M. Correa, Mrs Cooper and myself, set out forthwith for Charlotteville. She is entitled to be consulted by me, and therefore I take her. At present, she would be willing to renounce any chance I have here, and set out at once for Virginia: but she will be better able to judge when she arrives there.
          I shall not be influenced by the New York proposals. But I have a suit depending in the district federal court here, wherein I am Plf in ejectment, which will compel my being present the third week of October.
          M. Correa is rambling about New York State. I heard of him last, at Albany.
          The more I think of it, the more it strikes me as a matter of national importance, to commence something like a scientific plan for the propo promotion of natural science, & therefore to send out Mess. Say & Nuttal to Columbia, where they propose staying a year or two. MM. Correa, Collins & some others had raised funds to send out Nuttal to the Arkansas. If you think well of my suggestion in this respect, pray promote it with Mr Munroe.
          
            I remain always Dear sir Your faithful friend
            Thomas Cooper
          
        